Exhibit 10.1
EXECUTION VERSION
TRANSACTION BONUS AGREEMENT
This TRANSACTION BONUS AGREEMENT (this “Agreement”) is made as of September 7,
2010, between Associated Materials, LLC, a Delaware limited liability company
(the “Company”), and Thomas Chieffe (“Executive”).
R E C I T A L S
WHEREAS, Executive is the Chief Executive Officer of the Company; and
WHEREAS, the Company desires to encourage Executive’s contribution to the
success and progress of the Company and assist with causing the Company to enter
into an Approved Sale (as defined below).
NOW THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, receipt of which is hereby
acknowledged, the parties, intending to be legally bound, do hereby agree as
follows:
AGREEMENTS
1. Definitions.
“Approved Sale” means a transaction that results in a bona fide, unaffiliated
direct or indirect change of economic beneficial ownership of the Company,
Parent or their businesses of greater than 50%, whether pursuant to the sale of
the stock of the Company or Parent, the sale of the assets of the Company and
its subsidiaries (if combined with a distribution of net proceeds to
stockholders), or a merger, consolidation or other reorganization (other than a
sale of stock by a Current Investor to another Current Investor or in connection
with a Consolidation Transaction).
“Consolidation Transaction” means a transaction or series of related
transactions (including mergers, reorganizations, liquidations, share exchanges
and/or consolidations involving the Company and one or more of its subsidiaries)
effected to implement a reorganization of the Company and one or more of its
subsidiaries (or similar transactions) that does not result in a material change
in beneficial ownership of the voting securities of the Company or its
successor.
“Current Investors” means the stockholders of Parent as of the date hereof.
“Parent” means AMH Holdings II, Inc., the indirect parent of the Company.
2. Transaction Bonus. Subject to Executive’s continued employment with the
Company through the closing date of the Approved Sale, within five days
following an Approved Sale that closes no later than December 31, 2010, the
Company shall pay or cause to be paid to the Executive, in cash, an amount equal
to $1,416,000 (the “Transaction Bonus”). The Transaction Bonus shall be subject
to all applicable tax and other legally-required withholdings.

 

 



--------------------------------------------------------------------------------



 



3. Stockholder Approval. Payment of the Transaction Bonus is subject to
stockholder approval meeting the requirements of Section 280G(b)(5) of the Code,
and the regulations promulgated thereunder, being obtained.
4. Not an Employment Contract. Nothing in this Agreement or any other instrument
executed pursuant hereto shall confer upon Executive any right to continue in
the employ of the Company or any of its subsidiaries or shall affect the right
of the Company or any of its subsidiaries to terminate the employment of
Executive with or without cause.
5. Governing Law. All terms of and rights under this Agreement shall be governed
by and construed in accordance with the internal laws of the State of Delaware,
without giving effect to principles of conflicts of law.
6. Amendments and Waivers. This Agreement may be amended, and any provision
hereof may be waived, only by a writing signed by each party hereto.
7. Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the parties as to the subject matter hereof and supersedes
all prior oral and written and all contemporaneous oral discussions, agreements
and understandings of any kind or nature.
8. Separability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner adverse to any
party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the parties hereto shall negotiate in
good faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in an acceptable manner to the end that
transactions contemplated hereby are fulfilled to the maximum extent possible.
9. Headings. The headings preceding the text of the sections hereof are inserted
solely for convenience of reference, and shall not constitute a part of this
Agreement, nor shall they affect its meaning, construction or effect.
10. Counterparts. This Agreement may be executed in two counterparts, each of
which shall be deemed an original, but which together shall constitute one and
the same instrument.
11. Assignment; Binding Effect. This Agreement may not be assigned by Executive
without the prior written consent of the Company. This Agreement shall inure to
the benefit of and be binding upon the parties hereto and their respective
permitted successors and assigns.
12. Termination. This Agreement shall terminate upon the earlier of (i) the
failure to consummate an Approved Sale on or before December 31, 2010 or
(ii) the agreement in writing of Parent and Executive to terminate this
Agreement.
[the remainder of this page is intentionally left blank]

 

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            ASSOCIATED MATERIALS, LLC
      By:   /s/ Stephen E. Graham         Name:   Stephen E. Graham       
Title:   Chief Financial Officer            /s/ Thomas Chieffe       Thomas
Chieffe   

 

3